Title: Enclosure: Résultat du comité tenu à Berni le 24. May 1786., 24 May 1786
From: Short, William
To: 


Enclosure
Résultat du comité tenu à Berni le 24. May 1786.
Le Comité, reprenant ses précédentes déliberations relativement au traité fait avec le Sr. Morris; informé des circonstances dans lesquelles il a été passé et qui le rendoient nécessaire; informé pareillement des expéditions de douze mille boucauds de tabac dont M. Le Couteulx, correspondant du Sr. Morris, a annoncé la prochaine arrivée, a pensé unanimement que le traité devoit avoir son exécution jusqu’au 1er. Janvier 1788., sauf la résiliation de droit en cas d’inéxécution de la part dudit Sr. Morris des conditions dudit traité; prenant en suite en considération l’intérêt du commerce national avec celui des Etats-unis, le comité est convenu des dispositions ci après énoncées.

1°. A l’expiration du traité du Sr. Morris il ne sera fait aucun marché du même genre.
2°. La ferme générale aura constamment dans ses magasins un aprovisionnement nécessaire pour l’exercice de son privilège; lequel aprovisionnement  sera formé, tant des fournitures résultantes du marché du Sr. Morris, que de celles qu’elle se procurera par la voye du commerce.
3°. Pour assurer cet aprovisionnement la ferme-générale achetera, pendant la durée du marché du Sr. Morris seulement, les tabacs qui pourront être fournis par le commerce, et aportés sur les bâtiments françois et americains jusqu’à la concurence de 12. à 15. mille boucauds, par chaque année, aux mêmes prix et conditions, stipulés par le traité fait avec ledit Sr. Morris.
4°. Dans le cas où les chargements ne seroient pas assortis, les tabacs seront payés les prix ci après:


1ere. qualité, tabac de James River et Yorck River, le quintal net
38₶


2e. qualité, tabac de Potomack et Rapanock
36.


3e. qualité, tabac de Maryland
34.


Le tout 1eres. qualités de chaque espece propre pour france.
5°. En cas de difficulté sur les qualités, il en sera envoyé des échantillons au conseil, et il sera statué par une commission qui sera autorisée à faire examiner les échantillons par telle personne qu’il apartiendra.
6°. Lorsque les tabacs fournis par les Américains ne seront pas livrés dans un port de manufacture, il sera diminué sur le prix convenu la somme de trente sols par quintal net pour frais de transport.

